DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, drawn to an apparatus configured to schedule transmission to first and second user equipments.
Group II, claim(s) 8-13, drawn to an apparatus comprising delay cells configured to provide a group delay.
Group III, claim(s) 14-20, drawn to an apparatus configured to determine a half power bandwidth setting based on an expected angular movement.
Group IV, claim(s) 21-25, drawn to an apparatus configured to determine a codebook for a full duplex mmWave array.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they are separate inventions with distinct fields of search.
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Mr. Georgory Gorrie on 3/11/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nikopour [US 2015/0282185].
As claim 1, Nikopour discloses an apparatus of a base station (BS), the apparatus [Fig 11, Ref 170 is a base station] comprising memory [Fig 12B, Ref 258]; [Fig 12B, Ref 250], the processing circuitry coupled to the memory and configured to associate with a first user equipment (UE) and a second, different UE [Fig 3, Ref 302 for associating the base station with a first user and second user, Fig 8, Ref 802 and 806, Fig 9, Ref 912 and 914]; determine weight sum rates for the first UE and the second UE [Fig 8, Ref 812, Fig 9, 924]; schedule transmissions to the first UE and the second UE based on the weight surn rates [Fig 3, Ref 304 and Fig 8-9], wherein the weight sum rates are stored in the memory [Fig 3, 8-9, WSR are stored in memory]; encode first data for transmission to the first UE, wherein the first data is transmitted based on the scheduled transmission to the first UE [Par. 0037-0038, 0054, Fig 4]; and encode second data for transmission to the second UE, wherein the second data is transmitted based on the scheduled transmission to the second UE [Par. 0037-0038, 0054, Fig 4].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikopour in view of Nadisanka [IDS filed 9/20].
As claim 2, Nikopour fails to disclose what Nadisanka discloses schedule transmissions the processing circuitry determines the transmissions will use single directional beamforming and non-orthogonal multiple access [Section I, Fig 1 and Section II, B section, Fig 3].
Since, Nikopour suggests NOMA for exchanging information between the base station and users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using a single direction beam to convey data to the users as disclosed by Nadisanka into the teaching of Nikopour.  The motivation would have been to improve throughput of the system.
As claim 3, Nikopour discloses the transmissions are encoded to be
multiplexed in a power domain [Par. 0004, 0037-0038, 0045, 0054].
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikopour in view of Maltsev [US 2015/0365908 in IDS].
As claims 4, Nikopour fails to disclose what Maltsev discloses determine a first direction of a first beam to transmit the first data to the first UE [Fig 1, Ref 157, 160]; and determine a second direction of a second beam to transmit the second data to the second UE [Fig 1, Ref 147, 140, Par. 0051, 0065, 0208].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating 
As claim 5, Maltsev discloses the first direction is equal to the second direction [Par. 0205].
As claim 6, Maltsev discloses  the first direction is different from the second direction [Fig 1].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikopour in view of Mattia [IDS filed 9/20].
As claims 4, Nikopour fails to disclose what Maltsev discloses determine a first beam gain for the first beam; and determine a second beam gain for the second beam [a BS communicates with UEs, and a beamforming gain from BS 1 to a UE j given by Gmij, see section 2 of system model - section 3 of hybrid UE association; figure 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for computing beam gain for the beams as disclosed by Mattia into the system of Nikopour. The motivation would have been to reduce interference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee [US 2015/0263794] discloses a method and system for selecting UE to be paired for scheduling.

Prasad [US 2016/0233994] discloses a method and system for selecting UE to be paired for scheduling.
Yue [US 2013/0250868] discloses a method and system for selecting UE to be paired for scheduling.
Naderializadeh [US 2019/0116560] discloses a method and system for selecting UE to be paired for scheduling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414